TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 21, 2015



                                     NO. 03-14-00027-CV


                                    In the Matter of J. M.




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   AFFIRMED IN PART; DISMISSED FOR WANT OF JURISDICTION IN PART --
                    OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of adjudication, order imposing determinate sentence

probation, sex-offender registration order, and transfer order signed by the juvenile court on

November 21, 2013. Having reviewed the record and the parties’ arguments, we affirm the

juvenile court’s judgment of adjudication, order imposing determinate sentence probation, and

sex-offender registration order. We dismiss the appeal of the juvenile court’s transfer order for

lack of jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.